Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2022

                                       No. 04-22-00485-CR

                               EX PARTE Jose Eliseo Bonilla PAZ

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10458CR
                            Honorable Dennis Powell, Judge Presiding


                                          ORDER
        This is an appeal of the trial court’s ruling on a pre-trial writ of habeas corpus. On August
2, 2022, appellant filed a notice of appeal challenging the trial court’s order denying his pretrial
application for writ of habeas corpus. On August 10, 2022, the district clerk filed the clerk’s
record, which did not include a copy of the trial court’s certification of appellant’s right to appeal
under Rule 25.2 of the Texas Rules of Appellate Procedure. The district clerk’s office informed
this court that there is no certificate of appeal.

        The Rules of Appellate Procedure require the trial court to enter a certification of the
defendant’s right of appeal “each time it enters a judgment of guilt or other appealable order.”
TEX. R. APP. P. 25.2(a)(2) (emphasis added). An order denying a pretrial application seeking
habeas corpus relief is a final appealable order. See Ex parte Schmidt, 109 S.W.3d 480, 481-82
(Tex. Crim. App. 2003) (reaffirming that when trial court has jurisdiction to issue writ of habeas
corpus, denial of relief can be appealed); Ex parte Gonzales, No. 04-19-00869-CR, 2020 WL
4046521, at *2 (Tex. App.—San Antonio July 15, 2020, no pet.) (mem. op., not designated for
publication) (“trial court’s denial of appellant’s pretrial application for writ of habeas corpus is a
final appealable order”); Ex parte Matthews, 452 S.W.3d 8, 12 (Tex. App.—San Antonio 2014,
no pet.) (order denying relief in a pre-conviction habeas corpus proceeding “is immediately
appealable ‘because the habeas proceeding is in fact considered a separate ‘criminal action,’ and
the denial of relief marks the end of the trial stage of that criminal action and the commencement
of the timetable for appeal.’”).

       This appeal is therefore ABATED, and the trial court is ORDERED to, no later than
August 26, 2022, prepare its certification of appellant’s right of appeal from the order denying
appellant’s pretrial application for writ of habeas corpus as required by the Texas Rules of
Appellate Procedure and forward the certification to the district clerk for inclusion in the record.
See TEX. R. APP. P. 25.2(a)(2), 44.4; see, e.g., Ex parte Miller, No. 03-16-00137-CR, 2016 WL
2942004, at *1 (Tex. App.—Austin May 10, 2016, no pet.) (order & mem. op., not designated
for publication) (per curiam) (abating appeal and directing trial court to prepare and file
certification of appellant’s right of appeal from order denying pretrial habeas corpus relief).

         We further ORDER the Kinney County District Clerk to, no later than August 31, 2022,
file the supplemental record in this court containing the trial court’s certification. See TEX. R.
APP. P. 25.2(d), 34.5(c)(2).


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court